Exhibit 10.13

FORTUNE BRANDS HOME & SECURITY, INC.

2011 LONG-TERM INCENTIVE PLAN

Form of Performance Share Award Notice (the “Notice”)

Home & Security Corporate Officers and Operating Company Presidents

You have been awarded target performance share awards (“PSAs”) that will be paid
in shares of common stock of Fortune Brands Home & Security, Inc. (the
“Company”). The number of shares of Company common stock paid (if any) at the
end of the Performance Period will be based upon Company performance compared to
the performance goals described below and pursuant to the terms and conditions
of the Fortune Brands Home & Security, Inc. 2011 Long-Term Incentive Plan (the
“Plan”) and the Performance Share Award Agreement (together with this Notice,
the “Agreement”). Copies of the Plan and the Performance Share Award Agreement
are available on the Morgan Stanley Benefit Access® website
(www.benefitaccess.com). Capitalized terms not defined in this Notice have the
meanings specified in the Plan or the Agreement.

 

Award:    The right to earn a number of shares of Company common stock, to be
paid at the end of the Performance Period, based upon the Company’s attainment
of the Performance Goals described below. Award Date:    February xx, 20xx
Performance Period:    January 1, 20xx – December 31, 20xx

Vesting Date:

   The later of January 31, 20xx or the date as of which the Compensation
Committee of the Company’s Board of Directors certifies attainment of the
Performance Goals described below.

Performance Goals and Percentage of Performance Shares Awarded:

 

       Average ROIC
(Weighted 25%)      Minimum      Target      Maximum               x%      x%  
   x%  

Diluted Cumulative EPS before Charges/Gains (Weighted 75%)

     % of Performance Shares Earned   Minimum    $ x.xx         0         25   
     50    Target    $ x.xx         75         100         125    Maximum    $
x.xx         150         175         200   



--------------------------------------------------------------------------------

   If Company performance falls between two goals, the number of Performance
Shares to be paid will be interpolated between the two applicable goals.

Adjustments:

   Appropriate and equitable adjustments (which may be increases or decreases)
shall be made to the Performance Goals Compensation Committee of the Company’s
Board of Directors as provided in Section 10 of the Award Agreement; provided
that, except as permitted by Section 162(m) of the Internal Revenue Code, no
adjustment shall be made which would result in an increase in the Holder’s
compensation if the Holder’s compensation is subject to the limitation on
deductibility under Code Section 162(m), for the year with respect to which the
adjustment occurs.



--------------------------------------------------------------------------------

FORTUNE BRANDS HOME & SECURITY, INC.

2011 LONG-TERM INCENTIVE PLAN

Form of Performance Share Award Agreement (the “Agreement”)

Fortune Brands Home & Security, Inc., a Delaware corporation (“Home &
Security”), grants to Holder a performance stock award (the “Award”) under the
Fortune Brands Home & Security, Inc. 2011 Long-Term Incentive Plan (the “Plan”),
subject to the terms and conditions of the Plan, the Award Notice and this
Agreement (collectively, the “Award”). The date of the grant, the number of
shares of common stock of Home & Security to be paid to Holder under the Award
(“Performance Shares”), the minimum, target and maximum goals (“Performance
Goals”) and the period such goals cover (the “Performance Period”), are provided
in the separate notice outlining specifics of the Award (the “Award Notice”) and
on the Plan’s online administrative system. In all cases, Performance Goals for
Home & Security and its consolidated subsidiaries (“Company”) will be determined
in accordance with this Agreement and the Notice.

1. Number of Shares Payable Pursuant to Award. The number of Performance Shares
payable to Holder pursuant to the Award will be determined as follows:

(a) If the Company’s performance during the period of January 1, 20xx through
December 31, 20xx (“Performance Period”) equals the minimum Performance Goals,
the number of Performance Shares payable to Holder will equal the minimum number
of Performance Shares.

(b) If the Company’s performance during the Performance Period equals or exceeds
the maximum Performance Goals for the Performance Period, the number of
Performance Shares payable to Holder will equal the maximum number of
Performance Shares.

(c) If the Company’s performance during the Performance Period exceeds the
minimum Performance Goals but is less than the maximum Performance Goals, the
number of Performance Shares payable to Holder will be interpolated between the
minimum and maximum number of Performance Shares available under the Award, in
accordance with the matrix found in the Notice.

(d) No Performance Shares will be payable for the Performance Period if the
Company’s actual performance is less than the minimum Performance Goals
established for the Performance Period.

Any Performance Shares that become payable to Holder under this Award will be
issued to Holder (or, in the event of Holder’s death or Disability, Holder’s
appointed and qualified executor or other personal representative) by Home &
Security as soon as practicable following: (i) the end of the Performance
Period; and (ii) the certification by the Compensation Committee of the
Company’s Board of Directors (the “Committee”) of the Company’s attainment of
the Performance Goals. Notwithstanding any other provision of this Agreement, no
Performance Shares will be paid unless and until the Committee certifies the
attainment of Performance Goals. In addition, no fractional shares will be
delivered.



--------------------------------------------------------------------------------

2. Termination of Employment During the Performance Period.

(a) In the event of Holder’s death during the Performance Period, Holder’s
beneficiary or estate (as applicable) will be entitled to receive as soon as
practicable following the certification of the Company’s performance by the
Committee following the end of the Performance Period (as described in Section 1
above), a payment of the number of shares of Home & Security common stock, if
any, that would have otherwise been payable to Holder had Holder’s death not
occurred prior to the end of the Performance Period, based upon actual Company
performance, but prorated to reflect the portion of the Performance Period that
elapsed prior to Holder’s death.

(b) Notwithstanding the provisions of Section 4 below, in the event of Holder’s
Retirement or Disability (as defined below) during the Performance Period but at
least one (1) year following the Award Date, Holder will be entitled to receive
as soon as practicable following the certification of the Company’s performance
by the Committee following the end of the Performance Period (as described in
Section 1 above), a payment of the number of shares of Home & Security common
stock, if any, that would have otherwise been payable to Holder had Holder’s
employment not terminated prior to the end of the Performance Period, based upon
actual Company performance, but prorated to reflect the portion of the
Performance Period that elapsed prior to Holder’s Disability or Retirement, as
applicable. Notwithstanding the foregoing, in the event of a Change in Control
or Divestiture (as described in Section 4 respectively, below), Holder will
receive the number of shares determined under Section 4 of this Agreement, as
applicable, and not this Section 2, even if Holder is eligible for Retirement
when Holder’s employment terminates.

(c) For purposes of this Award, (i) “Retirement” means Holder’s termination of
employment (other than for Cause as described below) on or after attaining age
55 and the completing five (5) years of service with the Company or its
predecessors or affiliates.; and (ii) Holder will have a “Disability” if Holder
is receiving benefits under the long-term disability plan maintained by Holder’s
employer; provided that, if Holder is subject to the restrictions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) then
such Disability must also satisfy the requirements of Section 22(e)(3) of the
Code.

(d) If the Company terminates Holder’s employment during the Performance Period
for Cause (as defined below), then the Award, whether or not vested, will
terminate immediately upon such termination of employment. For purposes of this
Award, “Cause” has the same meaning as specified in any employment or other
written agreement between Holder and the Company regarding benefits upon
termination of employment (“Termination Agreement”), provided that if Holder is
not a party to a Termination Agreement that contains such definition, then Cause
will have the same meaning provided for such term under the severance plan
sponsored by Holder’s employer and under which Holder is eligible to
participate.



--------------------------------------------------------------------------------

(e) Except as otherwise provided in Section 4 below, if Holder’s employment with
the Company terminates during the Performance Period for any reason other than
death, Disability, Retirement or Cause, the Award will be canceled as of
Holder’s termination date and Holder will not be entitled to any payment of
Performance Shares.

(f) For the purposes of this Agreement, (i) a transfer of Holder’s employment
from Home & Security to a subsidiary or vice versa, or from one subsidiary to
another, without an intervening period, will not be deemed a termination of
employment; and (ii) if Holder is granted in writing a leave of absence, Holder
will be deemed to have remained in the employ of Home & Security or a subsidiary
during such leave of absence.

3. Dividend Equivalents. Holder will be entitled to receive dividend equivalents
with respect to the Award, to the extent that the Company pays dividends on
Company common stock during the Performance Period. Such dividend equivalents
will be equal to the amount of cash dividends (if any) that would have been
declared on that number of shares actually paid to Holder at the end of the
Performance Period if such shares had been issued and outstanding on the
dividend record date occurring during the Performance Period. Dividend
equivalents (if any) will be subject to the same vesting conditions as the
Performance Shares and will be paid to Holder in cash at the same time as the
shares of common stock subject to the Award are delivered.

4. Change in Control and Divestitures.

(a) In the event of a Change in Control of the Company (as defined in the Plan),
the Award will become subject to Section 5.8 of the Plan. In the event that the
Performance Shares remain outstanding following a Change in Control and Holder’s
employment is terminated following a Change in Control but prior to the end of
the Performance Period either: (a) by the Company other than for Cause, or
(b) by Holder for “Good Reason” (as defined below), the Award will become
nonforfeitable and will be paid out on the date Holder’s employment terminates
(x) assuming that the Company had achieved its target Performance Goals under
the Award for the entire Performance Period, but (y) pro-rated for the portion
of the Performance Period that elapsed prior to Holder’s termination of
employment. For purposes of this Award, “Good Reason” will have the same meaning
as such term has under any Termination Agreement, provided that if Holder is not
a party to any Termination Agreement that contains such definition, then Good
Reason will include any of the reasons allowing Holder to terminate employment
and remain eligible for severance benefits under the severance plan sponsored by
Holder’s employer and under which Holder is eligible to participate.

(b) Divestiture. In the event that Holder’s principal employer is a subsidiary
of the Company that ceases to be a subsidiary of the Company’s control group as
a result of a corporate transaction or reorganization (a “Divestiture”), the
Award will become nonforfeitable and will be paid out as of the Divestiture Date
(x) based upon actual subsidiary performance through the Divestiture Date, and
(y) pro-rated for the portion of the Performance Period that elapsed prior to
Holder’s termination of employment.



--------------------------------------------------------------------------------

5. No Stockholder Rights. Holder will not have any rights of a stockholder
(including voting rights) or any other right, title or interest, with respect to
any of the Performance Shares unless and until such shares have been recorded on
the Company’s official stockholder records as having been issued or transferred
to Holder in the form of common stock of the Company.

6. Compliance with Applicable Law. The Award is subject to the condition that if
the listing, registration or qualification of the shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the payment, delivery or issuance of
Performance Shares, the shares of common stock subject to the Award may not be
delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action has been effected or obtained,
free of any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to obtain and maintain any such listing, registration,
qualification, consent, approval or other action.

7. Company Clawback Policy. Notwithstanding any provision of the Plan or this
Agreement to the contrary, outstanding Performance Shares may be cancelled, and
the Company may require Holder to return shares of Company common stock (or the
value of such stock when originally paid to Holder) received under this Award
and any other amount required by applicable law to be returned, in the event
that such repayment is required in order to comply with the Company’s clawback
policy as then in effect or any laws or regulations relating to restatements of
the Company’s publicly-reported financial results.

8. Nontransferability. This Award may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise, other than by
Holder (a) by will or by the laws of descent and distribution; or (b) pursuant
to an approved domestic relations order approved in writing by the Secretary of
the Committee or the Secretary’s designee. Except to the extent permitted by the
foregoing sentence, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all related rights will
immediately become null and void.

9. Tax Withholding. As a condition to the delivery of shares of common stock
following the end of the Performance Period and the certificate of performance
results by the Committee, Holder must, upon request by the Company, pay to the
Company such amount as the Company may be required, under all applicable
federal, state, local or other laws or regulations, to withhold and pay over as
income or other withholding taxes (the “Required Tax Payments”) with respect to
the Award. If Holder fails to advance the Required Tax Payments after request by
the Company, the Company may, in its discretion, deduct any Required Tax
Payments from any amount payable by the Company to Holder, including regular
salary or bonus payments. Holder may elect to satisfy his or her obligation to
advance the Required Tax Payments by any of the following means: (a) a cash
payment to the Company; (b) delivery to the Company (either actual delivery or
by attestation procedures established by the Company) of previously owned whole
shares of common stock having an aggregate Fair Market Value (as defined below),
determined as of the date on which such withholding obligation arises (the “Tax
Date”), equal to the Required Tax Payments; (c) authorizing the Company to
withhold whole shares of common stock which



--------------------------------------------------------------------------------

would otherwise be delivered to Holder having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the Required Tax Payments; or (d) any
combination of (a), (b) and (c). Shares of common stock to be delivered or
withheld may not have a Fair Market Value in excess of the minimum amount of the
Required Tax Payments. For purposes of this Award, “Fair Market Value” as of any
date means the value determined by reference to the closing price of a share of
Common Stock as finally reported on the New York Stock Exchange for the trading
day immediately preceding such date. Any fraction of a share of common stock
which would be required to satisfy any Required Tax Payment will be disregarded
and the remaining amount due must be paid in cash by Holder. No share of common
stock will be issued or delivered until the Required Tax Payments have been
satisfied in full.

10. Adjustments.

(a) In the event of any stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off or other similar change in capitalization or event, or any
distribution to holders of common stock other than a regular cash dividend, the
number and class of securities subject to the Award will be equitably adjusted
by the Committee, such adjustment to be made in accordance with Section 409A of
the Code, to the extent applicable. The decision of the Committee regarding any
such adjustment is final and binding.

(b) Appropriate and equitable adjustments (which may be increases or decreases)
will be made by the Committee to the Performance Goals to take into account
changes in law to reflect the inclusion or exclusion of the impact of
extraordinary or unusual items, events or circumstances, including, but not
limited to (i) changes in laws, regulations and accounting principles;
(ii) actual gains or losses related to defined benefit plan accounting; and
(iii) impairment and restructuring related changes; provided that, except as
permitted by Section 162(m) of the Code, no adjustment will be made which would
result in an increase in Holder’s compensation if Holder’s compensation is
subject to the limitation on deductibility under Code Section 162(m), for the
year with respect to which the adjustment occurs.

11. No Rights to Continued Employment. In no event will the granting of the
Award or its acceptance by Holder, or any provision of this Agreement or the
Plan, give or be deemed to give Holder any right to continued employment by the
Company or affect in any manner the right of the Company to terminate the
employment of any person at any time for any reason.

12. Decisions of Board or Committee. The Board or the Committee has the right to
resolve all questions which may arise in connection with the Award. Any
interpretation, determination or other action made or taken by the Board or the
Committee regarding the Plan or this Agreement is final and binding.

13. Successors. This Agreement is binding upon and will inure to the benefit of
any successor or successors of the Company and any person or persons who, upon
the death of Holder, acquire any rights in accordance with this Agreement or the
Plan.

14. Notices. All notices, requests or other communications provided for in this
Agreement will be made, if to the Company, to Fortune Brands Home & Security,
Inc., Attn. Secretary of the Compensation Committee of the Board of Directors,
520 Lake Cook Road,



--------------------------------------------------------------------------------

Deerfield, Illinois 60015, and if to Holder, to the last known mailing address
of Holder contained in the records of the Company. All notices, requests or
other communications provided for in this Agreement will be made in writing
either (a) by personal delivery; (b) by facsimile or electronic mail with
confirmation of receipt; (c) by mailing in the United States mails; or (d) by
express courier service. The notice, request or other communication will be
deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile or electronic mail transmission or upon receipt by the intended party
if by United States mail or express courier service; provided, however, that if
a notice, request or other communication sent to the Company is not received
during regular business hours, it will be deemed to be received on the next
succeeding business day of the Company.

15. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement will not affect any other provisions of this
Agreement and this Agreement will be construed in all respects as if such
invalid or unenforceable provisions were omitted.

16. Governing Law. This Agreement, the Award and all determinations made and
actions taken with respect to this Agreement or Award, to the extent not
governed by the Code or the laws of the United States, will be governed by, and
construed in accordance with, the laws of the State of Delaware without giving
effect to principles of conflicts of laws.

17. Agreement Subject to the Plan. This Agreement is subject to, and will be
interpreted in accordance with, the Plan. Holder hereby acknowledges receipt of
a copy of the Plan, and by accepting the Award in the manner specified by the
Company, he or she agrees to be bound by the terms and conditions of this
Agreement, the Award and the Plan. In the event of a conflict between this
Agreement and the Plan, the terms of the Plan will apply

18. Section 409A. This Agreement and the Award are intended to comply with the
requirements of Section 409A of the Code and will be interpreted and construed
consistently with such intent. Any payment of Performance Shares to the Holder
pursuant to this Agreement is also intended to be exempt from Section 409A of
the Code to the maximum extent possible as a short-term deferral pursuant to
Treasury regulation §1.409A-1(b)(4). In the event the terms of this Agreement
would subject Holder to taxes or penalties under Section 409A of the Code (“409A
Penalties”), Holder and the Company will cooperate diligently to amend the terms
of this Agreement to avoid such 409A Penalties, to the extent possible; provided
that in no event will the Company be responsible for any 409A Penalties that
arise in connection with any amounts payable under this Agreement. To the extent
any amounts under this Agreement are payable by reference to Holder’s
“termination of employment,” such term will be deemed to refer to Holder’s
“separation from service,” within the meaning of Section 409A of the Code.
Notwithstanding any other provision in this Agreement, if Holder is a “specified
employee,” as defined in Section 409A of the Code, as of the date of Holder’s
separation from service, then to the extent any amount payable to Holder (a) is
payable upon Holder’s separation from service, and (b) under the terms of this
Agreement would be payable prior to the six-month anniversary of Holder’s
separation from service, such payment will be delayed until the earlier to occur
of: (x) the six-month anniversary of Holder’s separation from service and
(y) the date of Holder’s death.

19. Counterparts. This Agreement may be executed in one or more counterparts,
all of which together will constitute but one Agreement.